  Case: 4:19-cv-02567-JCH Doc. #: 28 Filed: 05/29/20 Page: 1 of 4 PageID #: 92


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


DESIREE CRAYTON,                                  )
                                                  )
            Plaintiff,                            )
                                                  )
      vs.                                         )           Case No. 4:19CV2567 JCH
                                                  )
JESSICA SINN,                                     )
                                                  )
            Defendant.                            )

                                MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff’s Motion to Remand, filed May 27, 2020. (ECF

No. 27). By way of background, on July 2, 2019, Plaintiff Desiree Crayton (“Crayton”) filed her

Petition against Defendant Jessica Sinn (“Sinn”) in the Circuit Court of St. Louis City, Missouri.

(Petition, ECF No. 3 (hereinafter “Complaint” or “Compl.”)). In her Complaint, Crayton alleges

that Sinn’s negligence caused her to sustain severe and permanent injuries to her head, neck,

lumbar spine, cervical spine, torso, arms, legs, and body as a whole. (Compl., ¶¶ 4, 5). In her

prayer for relief, Crayton requests damages, “in a fair and reasonable amount in excess of Twenty-

Five Thousand Dollars ($25,000.00) and for her costs in bringing this cause of action; and for such

other and further relief as this Court may deem to be proper and just.” (Id., P. 3).

       On September 13, 2019, Sinn removed this action to the United States District Court for

the Eastern District of Missouri, claiming diversity jurisdiction pursuant to 28 U.S.C. §1332.

(Defendant’s Notice of Removal, ECF No. 1). On May 27, 2020, Crayton filed the instant Motion

to Remand, asserting that the amount in controversy is less than $75,000.00. (ECF No. 27).

Crayton attached to her motion a Stipulation and Order, signed by both Crayton and her attorney,

stating as follows:

                                             1       
  Case: 4:19-cv-02567-JCH Doc. #: 28 Filed: 05/29/20 Page: 2 of 4 PageID #: 93


        1. Plaintiff hereby irrevocably agrees that the amount of damages claimed by [her]
           in the above titled action is and will forever be less than $75,000, exclusive of
           interest and cost, and that Plaintiff shall not be entitled to collect more than said
           amount for any reason whatsoever.
        2. Plaintiff hereby irrevocably agrees to the entry of an order of the state and
           federal courts which place an irrevocable cap upon the amount of damages of
           any kind which may be sought by or awarded to Plaintiff in this case. This cap
           shall be set at $75,000, exclusive of interest and costs.
        3. Plaintiff hereby agrees that this Stipulation shall be filed with the federal court
           in this matter with a request that the court approve this Stipulation and Order.
        4. Plaintiff agrees to filing this Stipulation and Order with the state court upon
           remand.
        5. This Stipulation and Order is binding upon Plaintiff and cannot be rescinded or
           revoked under any circumstance regardless of any development which may
           occur, including but not limited to developments that may occur during the
           investigation, discovery, pre-trial or trial of this action.

(Id., PP. 3-4).

                                           DISCUSSION

        The party seeking removal and opposing remand bears the burden of establishing federal

subject matter jurisdiction. Bell v. Hershey Co., 557 F.3d 953, 956 (8th Cir. 2009). The amount in

controversy requirement of diversity jurisdiction is strictly construed, and all doubts concerning

federal jurisdiction are resolved in favor of remand. Corlew v. Denny’s Restaurant, Inc., 983

F.Supp. 878, 880 (E.D. Mo. 1997).

        “Where state law prohibits a plaintiff from specifying in the complaint the amount of

damages sought, the removing party must prove by a preponderance of the evidence that the

amount-in-controversy exceeds $75,000.” Neighbors v. Muha, 2005 WL 2346968 at *2 (W.D.

Mo. Sep. 26, 2005) (citation omitted). “If the Defendants satisfy their burden of proving by a

preponderance of the evidence that the amount-in-controversy is greater than the jurisdictional

amount, the Plaintiff can defeat removal by showing to a legal certainty that recovery cannot

exceed the jurisdictional amount.” Id. (citation omitted).




                                              2       
  Case: 4:19-cv-02567-JCH Doc. #: 28 Filed: 05/29/20 Page: 3 of 4 PageID #: 94


        “Although the amount-in-controversy is determined at the time the action is commenced

in federal court and subsequent stipulations cannot deprive the court of jurisdiction, where, as here,

the original state court petition is unclear as to the actual amount, the Western District of Missouri

has determined that a stipulation as to the amount sought by plaintiff at the time of removal does

not violate the principle and strikes a balance between the right of plaintiff to choose a forum and

the right of a defendant to remove.” Slavin v. State Farm Mut. Auto. Ins. Co., 2005 WL 3274337

at *2 (E.D. Mo. Dec. 2, 2005) (emphasis in original) (citing Workman v. Kawasaki Motors Corp.,

USA, 749 F.Supp. 1010 (W.D. Mo. 1990)); see also Neighbors, 2005 WL 2346968 at *3 (emphasis

in original) (citation omitted) (“[P]ost-removal affidavits may be considered to the extent that they

clarify, rather than amend, the original pleading.”). Several courts in this district have adopted the

Workman approach, and permitted remand when plaintiffs stipulate they are seeking less than the

jurisdictional amount. See, e.g., Yarovinski v. Heartland Exp. Inc. of Iowa, 2006 WL 146222 at

*2-3 (E.D. Mo. Jan. 19, 2006); Slavin, 2005 WL 3274337 at *3.

        Upon consideration, this Court finds the above approach to be the correct one. “A binding

stipulation by plaintiff filed both in state and federal court stating that [plaintiff] does not seek, and

will not ask for or accept an amount in damages in excess of $75,000 exclusive of interest and

costs protects both plaintiff and defendant and allows the court to find with legal certainty that the

amount in controversy at the time of removal did not and does not exceed $75,000 exclusive of

interest and costs.” Slavin, 2005 WL 3274337 at *3 (emphasis in original).

                                           CONCLUSION

        Accordingly,




                                               3       
  Case: 4:19-cv-02567-JCH Doc. #: 28 Filed: 05/29/20 Page: 4 of 4 PageID #: 95


       IT IS HEREBY ORDERED that Plaintiff’s Motion to Remand (ECF No. 27) is

GRANTED, and this case is REMANDED to the Circuit Court of the City of St. Louis, State of

Missouri. An appropriate Order of Remand will accompany this Memorandum and Order.

       IT IS FURTHER ORDERED that Plaintiff shall file in state court the Stipulation and

Order (ECF No. 27, PP. 3-4) filed in this Court.



Dated this 29th       Day of May, 2020.



                                                   _____\s\ Jean C. Hamilton_________
                                                   UNITED STATES DISTRICT JUDGE




                                           4        
